Citation Nr: 0029601	
Decision Date: 11/09/00    Archive Date: 11/16/00

DOCKET NO.  93-08 123	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New 
Jersey


THE ISSUES

1.  Entitlement to service connection for hypertension, to 
include coronary artery disease (CAD).  

2.  Entitlement to an increased (compensable) evaluation for 
residuals of a second degree burn with scarring of the left 
leg.  

3.  Entitlement to an increased evaluation for residuals of 
frostbite of the feet, currently evaluated as 10 percent 
disabling.  

4.  Entitlement to restoration of a 30 percent evaluation for 
residuals of frostbite of the feet.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Grace Jivens-McRae, Counsel


INTRODUCTION

The veteran served on active duty from June 1975 to 
July 1977.  

This appeal arises from September 1989, November 1990, 
April 1991, August 1991, and July 1996 rating decisions from 
the Newark, New Jersey, Department of Veterans Affairs (VA) 
Regional Office (RO).  In September 1989, the RO denied an 
increased evaluation for residuals of frostbite of the feet.  
In November 1990, the RO reduced the evaluation for residuals 
of frostbite of both feet.  In April 1991, the RO denied 
entitlement to service connection for high blood pressure, 
and in August 1991, entitlement to service connection was 
denied for CAD.  In July 1996, a compensable evaluation was 
denied for residuals of a second degree burn with scarring of 
the left leg.


FINDING OF FACT

The veteran's residuals of a second degree burn with scarring 
of the left leg is productive of a burn area that is less 
than one square foot.  



CONCLUSION OF LAW

The criteria for a compensable evaluation for residuals of a 
second degree burn with scarring of the left leg are not met.  
38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. § 4.118, 
Code 7802 (1999).  


REASONS AND BASES FOR FINDING AND CONCLUSION

Background

The veteran underwent VA examination in September 1980, which 
noted that he had a burn scar of the left lower leg, which 
from the angular, mid lower third, to the lateral measured 
four inches in size.  

In April 1981, service connection was granted for residuals 
of second degree burn scar of the left leg.  A noncompensable 
rating was assigned.  That rating has remained in effect 
since.  

The veteran underwent a VA examination in October 1996, which 
revealed a partial thickness burn of the skin of the anterior 
left leg involving the shin from just below the knee to just 
at the ankle joint.  The examiner stated that the scar itself 
was trivial and was manifested only by slight 
hyperpigmentation of the involved skin.  The diagnosis was 
scar residuals, trivial, partial thickness burn of skin of 
the left shin.  

In April 1998, the veteran was again examined by VA.  The 
examiner indicated that the veteran sustained injuries to his 
left lower extremity below the knee; he sustained a scar.  
The scar encompassed most of the anterior portion of the left 
knee, however, there was no history of pain of the scar.  
Examination demonstrated a large oval scar measuring a 
maximum length of approximately 18 inches by 6 inches in 
width.  The scar was non-elevated and nontender to touch.  It 
was hyperpigmented and not near deeper tissues.  

Analysis

The Board is satisfied that all relevant facts have been 
properly developed.  38 C.F.R. § 3.103 (1999).  The veteran 
underwent VA examination in April 1998.  The record is now 
complete; there is no further obligation to assist him in the 
development of his claim.  

In a rating decision of April 1981, the RO granted service 
connection for second degree burn with scarring of the left 
leg and assigned a noncompensable evaluation, effective 
July 1977.  This noncompensable evaluation has since remained 
in effect.  

Disability evaluations are determined by the application of a 
schedule of ratings which is based on the average impairment 
of earning capacity.  38 U.S.C.A. § 1155.  Separate 
diagnostic codes identify the various disabilities.  The 
provisions of 38 C.F.R. § 4.1 (1999) require that each 
disability be reviewed in relation to its history and that 
there be emphasis upon the limitation of activity imposed by 
the disabling condition.  The provisions of 38 C.F.R. § 4.2 
(1999) require that medical reports be interpreted in light 
of the whole-recorded history and that each disability must 
be considered from the point of view of the veteran working 
or seeking work.  These requirements for evaluation of the 
complete medical history of the claimant's condition operate 
to protect the claimant against adverse decisions based on a 
single incomplete or inaccurate report and to enable the VA 
to make a more precise evaluation of the level of disability 
and of any changes in the condition.  Schafrath v. Derwinski, 
1 Vet. App. 589, 592 (1991).  However, where an increase in 
the level of a service-connected disability is at issue, the 
primary concern is the present level of disability.  
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  

The veteran underwent a VA examination in October 1996.  The 
examiner indicated that the veteran had a partial thickness 
burn of the skin of the anterior left leg involving the shin 
from just below the knee to just at the ankle joint.  The 
scar itself was described as trivial and was manifested only 
by slight hyperpigmentation of the involved skin.

The veteran also underwent a VA examination in April 1998.  
The examiner related that the veteran had sustained injuries 
to his left lower extremity below the knee, and sustained a 
scar.  The scar encompassed most of the anterior portion of 
the left knee.  Here was no history of pain.  The scar was 
oval in shape measuring a maximum length of approximately 
18 inches by 6 inches in width, or 108 square inches.  (18 
times 6 equals 108.)

The veteran' scar is presently rated as a second degree burn.  
The rating is noncompensable.  In order to warrant a 
10 percent evaluation, the burn must cover an area or areas 
approximating 1 square foot (144 inches).  Note:  Ratings for 
widely separated areas, as on two or more extremities or on 
anterior and posterior surfaces of extremities or trunk, will 
be separately rated and combined.  38 C.F.R. § 4.118, Code 
7802.  On the most recent VA examination of April 1998, the 
scar area was less than 1 square foot (108 is less than 144).  
Therefore, a 10 percent evaluation for residuals of a second 
degree burn with scarring of the left leg is not warranted.  

In reaching this decision the Board considered the doctrine 
of reasonable doubt, however, as the preponderance of the 
evidence is against the appellant's claim, the doctrine is 
not for application.  Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).


ORDER

A compensable evaluation for residuals of a second degree 
burn with scarring of the left leg is denied.  


REMAND

Initially, the Board observes that the claims folders are in 
dire need of repair.  In this respect, each file contains far 
too many documents for a single folder, and many documents 
are in danger of being lost or misplaced due to the shear 
volume of material being placed in a single folder.  
Accordingly, in order preserve the integrity of the 
appellant's record, corrective action must be initiated at 
once.

After turning to the merits of each claim the Board observes 
that the veteran is claiming entitlement to service 
connection for CAD, to include hypertension.  While the 
veteran has been given a VA examination, he has yet to be 
afforded an examination which includes an opinion concerning 
the etiology of this disability.  Accordingly, in light of 
legislation enacted by the 106th Congress and signed into law 
by the President in the fall of 2000, further development is 
in order.  38 C.F.R. § 3.103.

A review of the record shows that the veteran filed a claim 
for an evaluation in excess of 30 percent for frostbite 
residuals which was denied by rating decision of 
September 1989.  In October 1989, a notice of disagreement 
(NOD) was filed and in November 1989, a statement of the case 
(SOC) was issued.  In December 1989, a substantive appeal was 
filed by the veteran and the current appeal ensued.  During 
the pendency of this appeal, the veteran was examined in 
December 1989 and March 1990.  By rating decision of 
June 1990, the RO proposed to reduce the 30 percent 
evaluation for residuals of frostbite of both feet, to 
10 percent because it had been determined that no more than 
mild symptoms were shown.  

In June 1990, the veteran was notified by letter that the RO 
had determined that they had sufficient evidence which 
indicated that his residuals frostbite of both feet had 
improved.  He was provided 60 days to submit additional 
evidence tending to show that the reduction should not be 
made.  Additional evidence was timely submitted by the 
veteran but the RO reduced the evaluation to 10 percent for 
residuals of frostbite of both feet.  The appeal continued.  

The issue of an increased evaluation for residuals of 
frostbite of both feet and the issue of restoration of the 
30 percent evaluation for residuals of frostbite of both feet 
are inextricably intertwined.  See Harris v. Derwinski, 1 
Vet. App. 180 (1991).  Hence, further development is in 
order.

This matter is further complicated by the fact that when the 
veteran's claim for an increased evaluation for frostbite was 
denied in September 1989, he was evaluated in accordance with 
the criteria set forth at that time in 38 C.F.R. § 4.104, 
Diagnostic Code 7122 (1989).  Effective January 12, 1998, 
however, the law was changed and residuals of frozen feet are 
now to be rated as residuals of cold injury.  See 62 Fed.Reg. 
65219 (1997).  The schedular criteria were further revised, 
effective August 13, 1998.  See 63 Fed.Reg. 37778-79 (1998).

The United States Court of Appeals for Veterans Claims 
(Court) has held that where the law changes after a claim has 
been filed or reopened, but before the administrative or 
judicial appeal process has been concluded, the version most 
favorable to the appellant will apply unless Congress 
provides otherwise.  Karnas v. Derwinski, 1 Vet. App. 308 
(1990).  Therefore, the veteran should be afforded the 
opportunity to have his claim reviewed under the most 
favorable of the foregoing criteria.

Moreover, with respect to the claim of entitlement to a 
restoration of the 30 percent evaluation for residuals of 
frostbite of both feet, the Board notes that these residuals 
have been evaluated as 10 percent disabling since the 
effective date of the reduction in February 1991.  While a 
July 1996 rating decision assigned separate 10 percent 
ratings for neuropathy caused by the frostbite, under the new 
regulations neuropathic pathology must be evaluated 
separately from the pathology strictly associated with cold 
weather injury pathology.  Hence, under the new regulations, 
which must be considered under Karnas, the RO's July 1996 
decision did not resolve the claim of entitlement to a 
restoration of a 30 percent evaluation for frostbite 
residuals.  Accordingly, further development is in order.

For the reasons stated, this case is REMANDED to the RO for 
the following actions:

1.  The RO shall repair the veteran's 
claims folders by replacing them with at 
least two additional files.  If more are 
necessary, the RO should use more.  
Folders should not be expanded with duct 
tape, etc.  All of the veteran's records 
must be secured into the volumes with 
"Acco" or like type fasteners.  Temporary 
files must be incorporated with the 
permanent files.

2.  The RO should obtain the names and 
addresses from the veteran of all medical 
care providers who have treated him for 
CAD, to include hypertension, and 
residuals of frostbite of both feet since 
1988.  After securing any necessary 
releases, the RO should obtain copies of 
these records, VA and private, that are 
not already on file with VA and associate 
these records with the claims folder.  If 
any record specified by the veteran 
cannot be secured that fact should be 
documented in the claims file, and the 
appellant informed in writing.

3.  The veteran should be afforded VA 
podiatry, cardiovascular and neurology 
examinations to determine the severity of 
his service-connected residuals of 
frostbite of both feet, as well as the 
nature and extent of any other current 
disorders of the feet and ankles, to 
include any peripheral vascular disease 
and peripheral neuropathy.  Additionally, 
the cardiologist must offer an opinion 
whether it is at least as likely as not 
that any current CAD, with hypertension, 
is related to the appellant's active duty 
service.  All manifestations of frostbite 
residuals, lower extremity peripheral 
neuropathy, CAD and hypertension are to 
be identified.  All indicated studies 
should be performed.  The claims folder 
must be reviewed in connection with this 
claim.  The examination reports must be 
typed.

4.  The RO should readjudicate the claim 
of entitlement to service connection for 
CAD, to include hypertension, the claim 
of entitlement to a restoration of a 
30 percent evaluation for residuals of 
frostbite of both feet, as well as the 
claim of entitlement to an evaluation in 
excess of 10 percent for frostbite of 
both feet.  The impact of any neuropathy 
must also be considered and appropriate 
separate ratings assigned in light of 
both the old and the new regulations.  
The veteran must be provided appropriate 
notice of the decision, including his 
appellate rights.  The RO should discuss 
the old and new criteria in the SSOC and 
indicate which criteria most favorably 
applies to the appellant.

5.  If the benefits sought on appeal are 
denied, a SSOC should be issued.  The 
SSOC should contain a summary of any new 
evidence in the case relating to the 
issues on appeal, a summary of the 
applicable law and regulations, including 
all pertinent schedular rating criteria, 
and an explanation of how such law and 
regulations affect the RO's decision. 

After the veteran and his representative have been given an 
opportunity to respond to the SSOC, the repaired claims 
folders should be returned to this Board for further 
appellate review, if in order, of all issues properly on 
appeal to the Board.  No action is required by him until he 
receives further notice.  The appellant has the right to 
submit additional evidence and argument on the matter or 
matters the Board has remanded to the regional office.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  The purposes 
of this remand are to procure clarifying data and to comply 
with the governing adjudicative procedures.  The Board 
intimates no opinion, either legal or factual, as to the 
ultimate disposition of this appeal.  

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	DEREK R. BROWN
	Member, Board of Veterans' Appeals

 


- 6 -


